Citation Nr: 9914199	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-44 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a nervous disorder, a 
left knee disorder and a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied the veteran's claims of entitlement to 
service connection for a nervous disorder, a left knee 
disorder and a low back disorder.  A notice of disagreement 
was received in May 1996.  A statement of the case was issued 
in May 1996.  A substantive appeal was received from the 
veteran in June 1996.  A hearing was held before a member of 
the Board at the RO in March 1999.  



FINDINGS OF FACT

1.  At the hearing  in March 1999, which has been 
transcribed,  the veteran withdrew from appellate status the 
issues of entitlement to service connection for a low back 
disorder and a left knee disorder.

2.  In a written communication received by the Board in May 
1999, the veteran withdrew from appellate status the issue of 
entitlement to service connection for a nervous disorder.


CONCLUSION OF LAW

The issues of entitlement to service connection for a nervous 
disorder, a left knee disorder and a low back disorder are no 
longer in appellate status, and the Board therefore does not 
have appellate jurisdiction over those issue.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.204 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1998).  As noted in the introduction, a timely 
notice of disagreement was received to initiate an appeal 
from an April 1996 rating decision of the RO.  The veteran 
perfected his appeal by filing a timely substantive appeal, 
thus giving the Board appellate jurisdiction over his appeal.  
The issues were then properly before the Board.  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204 (1998).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  A review of the record shows  that at the hearing 
in March 1999,  which has been transcribed, the veteran 
withdrew from appellate status the issues of entitlement to 
service connection for a low back and left knee disorders.  
Then in May 1999 the veteran submitted to the Board a written 
statement by means of facsimile transmittal, in which he 
indicated that he was no longer interested in pursuing the 
issue of entitlement to service connection for a nervous 
disorder.

Having met the requirements of 38 C.F.R. § 20.204 (1998), the 
veteran has effectively removed the issues of entitlement to 
service connection for a nervous disorder, low back disorder 
and left knee disorder from appellate status.  With no issue 
properly before the Board for appellate review, the case must 
be dismissed. 38 U.S.C.A. § 7108 (West 1991).




ORDER

The appeal is dismissed.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

